Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.
Claims 1-16 are pending in the application.  Claims 1-16 have been amended. 
The amendments to the abstract and specification have been entered.  

Drawings
The drawings are objected to because it appears Element 17 is pointing to different structure in Figure 7 than it is in Figure 9. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:  
Reference character “201” has been used to designate both “bladeless fan” and “bladeless fan installation point” 
Reference character “202” has been used to designate both “bladeless fan” and “bladeless fan installation point” 
Reference character “203” has been used to designate both “bladeless fan” and “bladeless fan installation point” 
Reference character “204” has been used to designate both “bladeless fan” and “bladeless fan installation point” 
Reference character “205” has been used to designate both “fluid passes” and “bladeless fan installation point” 
Reference character “17” has been used to designate both “bladeless fan” and “hollow tube”
Reference character “206” has been used to designate both “pass” and “bladeless fan installation point” 
Reference character “16” has been used to designate both “fluid arrangement device” and “fluid sorting apparatus” 
Reference character “2” has been used to designate “top bladeless fan’, “bladeless fan’, and “middle” 
Reference character “1” has been used to designate “hollow tube”, “outer layer hollow tube”, and “inner layer hollow tube” 
Reference character “3” has been used to designate “lower bladeless fan’, “top bladeless fan’, and “lower blade fan” 
Reference character “4” has been used to designate “split tube” and “split pipe” 
Reference character “8” has been used to designate “fluid intake form --from-- outer layer” and “outer layer (fluid) intake” 
Reference character “9” has been used to designate “fluid release to inner layer” and “inner layer fluid release” 
Reference character “10” has been used to designate “tallest”, “perimeter of area”, and “to --or possibly no description--” 
Reference character “15” has been used to designate “end hollow tube” and “and/or --or possibly no description--” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)({5) because they do not include the following reference sign(s) mentioned in the description: 19. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the limitation(s) “a single hollow tube attached to a fluid intake of the outer layer and a fluid release of the inner layer wherein fluid from a inner layer fluid release flow through the single hollow tube instead of the inner layer of two-layer hollow tube, and the outer layer fluid intake does not receive the fluid from the outer layer of the two-layer hollow tube, and receives the fluid from a split pipe that is not the single hollow tube” is/are not supported by the originally filed specification in a manner that reasonably conveys that the inventor had possession of the instant invention.  There are several issues with the aforesaid claims limitation(s) that appear contradictory to or are not supported by the originally filed disclosure.  They are as follows:
(1) It is not sufficiently clear how fluid is suppled in the fluid intake from the hollow tube.  There is no inlet for fluid into the area designated as fluid intake 8, at least as depicted in the drawings nor described in the specification.  
(2) It is not sufficiently clear how  the fluid from the inner layer fluid release can flow through the single hollow tube, but not the inner layer of the two-layer hollow tube.
(3) It is not sufficiently clear how the outer layer fluid intake can be in fluid communication with the outer layer, and how the outer layer fluid intake cannot be in fluid communication with the outer layer. As described in the 112(b) section below, it is not clear what structure constitutes the outer layer fluid intake.
(4) It is not clear if fluid is supplied from or supplied to the split pipe 4 as its inlet and outlet connections are not described. In this regard, it is not clear if the split pipe connects to the inner layer of the hollow tube or the outer layer and whether the split pipe is even part of the claimed embodiments.  The disclosure appears to describe it as optional in at least some embodiments.  
Regarding the second point above, the inner layer fluid release can be interpreted as any of the fluid release to inner layer Element 9, as shown in instant application Figure 4; the connection point between Elements 2 and 3, as shown in Figure 4; or the right side of Element 3, as shown in Figure 4.If the inner layer fluid release is interpreted as the fluid release to inner layer Element 9, as shown in Figure 4, the fluid will flow through the inner layer of the two-layer hollow tube, since Element 9 is designed to feed the inner layer.If the inner layer fluid release is interpreted as the connection point between Elements 2 and 3, as shown in Figure 4, the fluid will flow through the inner layer of the two-layer hollow tube, since the fluid flows from left to right during operation of the invention. If the inner layer fluid release is interpreted as the right side of Element 3, as shown in Figure 4, the fluid will not flow through the single hollow tube, since the fluid flows from left to right during operation of the invention. As described above, no reasonable interpretation of the inner layer fluid release meets the limitations of the claim. As such, Applicant has failed to provide sufficient written description for the claimed invention.
Regarding the third point above, the outer layer fluid intake can be interpreted as any of the connection point between Elements 1 and 2 in instant application Figure 4; or the outer layer fluid intake Element 9, as shown in Figure 4. If the outer layer fluid intake is interpreted as the connection point between Elements 1 and 2 in instant application Figure 4, then the outer layer fluid intake would not receive fluid from the outer layer since the outer layer fluid intake would feed the outer layer. However, since the fluid flow in instant application Figure 4 is moving from left to right, the outer layer fluid intake cannot receive fluid from the split pipe 4, since the fluid from the split pipe 4 would move to the right away from the outer layer fluid intake once the fluid moves through the fluid release to inner layer 9. If the outer layer fluid intake is interpreted as Element 9 in instant application Figure 4, then the outer layer fluid intake receive fluid from the outer layer since the outer layer defines the outer layer fluid intake.
As described above, neither reasonable interpretation of the outer layer fluid intake meets the limitations of the claim. Due the aforesaid issues, specifically in that the disclosure does not adequately describe the requisite fluid connections between the hollow tube, inner and outer layers and split pipe, it is unclear how the instant invention is configured as a bladeless fan, that is in a manner to presumably impart kinetic energy in the form of pressure or velocity to the fluid flowing through the pipe. That is, there is a fundamental lack of description support to answer these questions.  Therefore, Applicant has failed to provide sufficient written description to show possession of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner Note: The claims are replete with unclear and indefinite language,  generally narrative in form, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Some examples of indefinite language in the claims are discussed below. It should be noted due to the extent of indefinite language in the claims, this is not an exhaustive list, and Applicant should be careful to address all indefinite language in any amended claims.
In claim 1, lines 2-4, the limitation(s) “a two-layer hollow tube divided into an outer layer and an inner layer such that a fluid intake from the outer layer and a fluid release to the inner layer places the two-layer hollow tube around a perimeter of the pipe in a horizontal position” is indefinite for the following reasons.  It is not clear of the two-layer hollow tube forms part of a pipe or vice versa.  It is further unclear whether it is ends of the pipe that form the perimeter or if it is a circumference. As described above, it is not clear if the pipe is part of the bladeless fan or an attached component, making the scope of the limitation unclear.  It is not clear how the placement of the two-layer hollow tube around a perimeter of the pipe places the fluid intake into a horizontal position, or what position constitutes a horizontal position. The fluid intake from the outer layer (8) and the fluid release to the inner layer (9) are shown as empty volumes in the instant application figures. Therefore, it is not clear how the lack of structure is able to dictate how the hollow tube and the pipe are positioned relative to each other.  Lastly, it is not clear what constitutes the inner and outer layers. The limitation is written as though the inner and outer layers are volumes which allow for fluid movement. This is based on the language which defines a fluid intake from the outer layer and a fluid release to the inner layer. However, instant application specification Page 2, Line 18, describes the inner layer as a pipe, and Lines 19-21, alludes to the outer layer also being a pipe. For the purpose of examination, the inner and outer layers will be considered pipes which create inner and outer volumetric spaces when connected to each other, where the inner layer is within the outer layer.
In claim 1, lines 5-10, the limitation “a single hollow tube attached to a fluid intake of the outer layer and a fluid release of the inner layer wherein fluid from a inner layer fluid release flow through the single hollow tube instead of the inner layer of two-layer hollow tube, and the outer layer fluid intake does not receive the fluid from the outer layer of the two-layer hollow tube, and receives the fluid from a split pipe that is not the single hollow tube”  is indefinite for the following reasons. It is not clear what constitutes the fluid intake of the outer layer. It is also not clear if the fluid intake of the outer layer is the same structure as the fluid intake from the outer layer, defined in Line 3. The only designation for a fluid intake is Element 8. Element 8 is shown as a volumetric space between the inner layer tube and the outer layer tube. This cannot be the fluid intake of the outer layer, since the limitation further specifies the outer layer fluid intake does not receive the fluid from the outer layer. For the purpose of examination, the fluid intake of the outer layer will be interpreted as different structure than the fluid intake from the outer layer, and the fluid intake of the outer layer will be interpreted as the side of the outer layer tube in contact with the single hollow tube, where fluid moves from the single hollow tube into the outer layer tube via the fluid intake of the outer layer. It is not clear what constitutes the fluid release of the inner layer. It is also not clear if the fluid release of the inner layer is the same structure as the fluid release to the inner layer, as defined in Line 3; or if the “a inner layer fluid release”, as the end of Line 8 is the fluid release of the inner layer or the fluid release of the inner layer. It should also be pointed out “a inner layer fluid release” should read --an inner fluid release--. The only designation for a fluid release is Element 9. Element 9 is shown as a volumetric space between the inner layer tube and the outer layer tube, allowing fluid to move from the volumetric space between the inner and outer layer tubes into the inner layer tube. This cannot be the fluid release of the inner layer, since the limitation further specifies the fluid from the inner layer fluid release does not flow through the inner layer pipe, in Line 9, and Element 9 is designed for fluid to flow through the inner layer pipe, as shown in instant application Figure 4.
In claim 1, line 8, the limitation  “the outer layer fluid intake” is indefinite because it is not clear it this is  the fluid intake from the outer layer, in Line 3, or the fluid intake of the outer layer, in Line 7. It is not clear how to interpret the outer layer fluid intake. Line 10 further states the outer layer fluid intake does not receive fluid from the outer layer pipe of the two-layer hollow tube, and the intake from the outer layer, in Line 3, is designed to receive fluid from the outer layer pipe, as shown in Figure 4. Lines 11-12 further states the outer layer fluid intake receives fluid from a split pipe. The split pipe is defined as Element 4 in the instant application specification and shown as fluidly connected and fluidly feeding the fluid intake from the outer layer 9 in Figure 4. As such, the limitation defines the outer layer fluid intake as both requiring to be fluidly in communication with the outer layer, and cannot be in fluid communication with the outer layer.
In claim 2, the limitation “a welded pipe is positioned at a fluid outlet of the inner layer by spacing it periodically” is indefinite because it is not evident how one pipe can be spaced periodically on the recited fluid outlet of the inner layer.  It would appear that multiple pipes would be required in order to providing periodic spacing.   This precludes interpretation of the intended scope of this feature.
In claim 8, the limitation “a two-layer hollow tube into a single tube is provided” is indefinite because a two-layer hollow tube was previously recited in claim 1 rendering it unclear if this is the same or an additional tube. And it is unclear how to interpret the scope of “into a single tube”.   
In claim 10, the phrase “wherein a process of the bladeless fan comprises” is unclear and indefinite for not positively how the recited functions further limit the structure covered by this apparatus/product claim.   It is recommended that this claim be cancelled or rewritten as a process claim. 
In claim 12, the phrase “wherein a fluid movement process comprises”  is unclear and indefinite for not positively how the recited functions further limit the structure covered by this apparatus/process claim.   It is recommended that this claim be cancelled or rewritten as a process claim. 
In claim 13, the limitation “wherein the pipe is a single hollow tube” is indefinite because a single hollow tube was previously recited  in claims rendering it unclear if this is an additional hollow tube or refers to the previous instance.  Clarification is required.
To summarize, the entire claim set is full of grammatical errors, incomplete phrases or statements, and non-idiomatic language.  The Examiner suggests  the claims be entirely redrafted in order to address these deficiencies

Notes on Prior Art
Prior art rejections are not being applied presently due to the aforesaid 35 U.S.C.112 issues which preclude interpretation of the claims in a manner necessary to apply prior art.

Response to Arguments
Applicant's remarks filed with the response have been fully considered but they are not persuasive to merit withdrawal of the aforesaid rejections under 35 U.S.C.112(a) and 112(b).
Applicant fails to present arguments traversing the 35 U.S.C. 112(a) and/or 112(b) rejections. Applicant simply asserts that the amendments are presented in a manner responsive to the Examiner’s comments.  This is not found to be persuasive.   Furthere, there have been no arguments or reasoning presented on the record that would merit withdrawing the aforesaid rejections. Specifically, Applicant has not addressed the issues set forth on pages 8-9 of the final Office-action with regard to the lack of written description support of the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746